EXHIBIT 10.1
 
ASSET CONTRIBUTION AGREEMENT
 
THIS ASSET CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of
August 1, 2015 by and between Powin Corporation., a Nevada corporation (“PC”),
and Q Pacific Corporation , a Nevada corporation (“Newco”).
 
WHEREAS, PC is a contract manufacturer, who provides manufacturing coordination,
design, and logistics services for companies seeking to outsource their
manufacturing needs.  PC operates in six segments:  Contract Manufacturing,
Manufacturing, Energy, Product & Service, and Powin Mexico.  PC manufactures gun
safes; outdoor cooking equipment; fitness and recreation equipment; senior
citizen homes safety and living assistance equipment; trampolines; and plastic
products and small electronic appliances.  The company also provides truck parts
and components; and through its 85% owned subsidiary Powin Energy Corporation,
develops architecture that utilizes proprietary patent-pending energy storage
technology for scalable grid energy storage systems, power supply units for
electric vehicles, and transportation applications.  In addition, it offers
distribution channels for various North American companies to sell their
products in China, as well as selling consumer products through U.S.-based
retailers and marketplaces, including online; and warehousing services. (the
Business”); and
 
WHEREAS, Newco is a newly formed corporation to which PC is contributing certain
of its assets identified on Exhibit A and those liabilities identified in
Section 2.02 pursuant to this Agreement in exchange for 16,249,839 shares of
common stock of Newco; and
 
WHEREAS, Newco desires to issue to PC the Newco shares in exchange for certain
of PC’s assets and liabilities as provided herein;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties set forth in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.01          Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be
applicable to both the singular and plural forms of the terms defined):
 
“Assumed Obligations” has the meaning set forth in Section 2.02
 
“Consideration Shares” has the meaning set forth in Section 3.01.
 
 
 

--------------------------------------------------------------------------------

 
 
“Contract” means any contract, agreement, commitment, understanding, lease,
license, franchise, warranty, guaranty, mortgage, note, bond or other instrument
or consensual obligation (whether written or oral and whether express or
implied) that is legally binding.
 
“Contributed Assets” means the assets listed in Exhibit A and all of the other
rights and assets owned by PC except in the Excluded Assets.  “Contributed
Assets” shall include, without limitation, if any and to the extent assignable:
 
(i)           All rights to the post-closing revenues and profits derived from
the Business currently owned and operated as Powin Corporation except for those
defined from Powin Energy Corporation, all leases, including capital leases,
leasehold improvements, furniture fixtures, rolling stock, equipment, supplies,
insurance policies, contracts (whether written or oral), client lists, and all
other assets of any nature and kind whatsoever, tangible and intangible, related
to the business of PC except for those related to Powin Energy Corporation;
 
(ii)          All inventions, trade secrets, formulae, process engineering,
technical data, art works, schematic drawings, secret processes, engineering
drawings, proprietary rights, proprietary knowledge, trade secrets, computer
software and databases, know-how, programming know-how (including source code,
object code, on-line files, documentation, testing materials, reports, etc.),
product plans, software development tools, marks, trademarks, tradenames,
symbols, service marks, logos, copyrights, patents, trade secrets, and all
applications therefor, registrations thereof and licenses in respect thereof and
other intangible properties used in or useful to the conduct of the business of
PC except for those related to Powin Energy Corporation;
 
(iii)         all rights of PC under Contracts, agreements, contract rights,
license agreements, purchase and sales orders, insurance policies, quotations
and other executory commitments made to PC except for those related to Powin
Energy Corporation;
 
(iv)         all accounts receivable, notes receivable and other indebtedness
owing to PC including approximately $2,600,000 owed to PC by Powin Energy and at
least $100,000 of cash and cash equivalents, notes or other securities and
accounts held by, or attributable to, PC;
 
(v)          all computer equipment and related software, furniture, equipment
supplies, and other personal property and inventory and fixtures of PC except
for those related to Powin Energy Corporation;
 
(vi)         all books of account, customer and supplier lists including
addresses, drawings, files, papers and records of PC other than organizational
documents and instruments necessary for the continuing operation of PC and Powin
Energy;
 
 
2

--------------------------------------------------------------------------------

 
 
(vii)        all customer deposits, advance payments, prepaid items and
expenses, deferred charges, rights of offset and credits and claims for refund
of or relating to PC except for those related to Powin Energy Corporation;
 
(viii)       all claims, rights and causes of action against third parties and
all rights to insurance proceeds relating to any damage, destruction or
impairment of the assets used in or useful to the conduct of the business of PC
except for those related to Powin Energy Corporation;
 
(ix)          all licenses, permits, consents and certificates of any
regulatory, administrative or other governmental agency or body issued to or
held by PC necessary or incidental to the conduct of the business of PC (to the
extent the same are transferable) except for those related to Powin Energy
Corporation; and
 
(x)           all goodwill associated with PC except for those related to Powin
Energy Corporation;
 
“Contribution Closing” has the meaning set forth in Section 4.01.
 
“Dollars” and the sign “$” each means freely transferable lawful money of the
United States.
 
“Excluded Assets” means the shares of stock of Powin Energy Corporation owned by
PC and cash in excess of $100,000.
 
“Excluded Liabilities” means all bank or interest bearing debt and Liabilities
of Powin Energy Corporation.
 
“Liabilities” means liabilities, commitments and obligations of any type,
character or nature, whether known or unknown, secured or unsecured, accrued,
fixed, absolute, potential, contingent or otherwise, and whether due or becoming
due, monies owned to shareholders of PC, taxes based on income, and all other
taxes including sales and use taxes, mortgages, deeds of trust, security
interest, warrants and other encumbrances other than customary permitted
encumbrances such as equipment leases and equipment financing.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).
 
“Loan Obligations” has the meaning set forth in Section 2.02.
 
“Newco” has the meaning set forth in the Recitals.
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
ARTICLE 2
CONTRIBUTION OF CONTRIBUTED ASSETS AND ASSUMPTION OF CERTAIN
LIABILITIES
 
Section 2.01          Contribution of Assets and Certain Liabilities.  Upon the
terms and subject to the conditions set forth in this Agreement, effective as of
the Contribution Closing, PC hereby transfers, assigns, conveys and delivers to
Newco, and Newco hereby receives and assumes from PC, all right, title and
interest in and to the Contributed Assets, other than Excluded Assets, subject
to Liabilities related to the Contributed Assets.
 
Section 2.02          Assumed Obligations.  Upon the terms and subject to the
conditions of this Agreement, effective as of the Contribution Closing, Newco
hereby expressly assumes and agrees at all times after the Contribution Closing
to be responsible for, pay, perform and discharge when due the following
specifically enumerated obligations of PC (the “Assumed Obligations): all
disclosed liabilities and obligations of PC incurred in the ordinary course of
business and as stated on PC’s unaudited March 31, 2015 balance sheet, those
incurred in the ordinary course of business after March 31, 2015, capital leases
and the liabilities as set forth on Schedule 2.02, excluding Excluded
Liabilities.
 
Section 2.03          Further Assurances.  PC and Newco each shall execute and
deliver, or cause to be executed and delivered to the other party from time to
time after the Closing, upon and as soon as practicable after the reasonable
request of the other party, such additional instruments of conveyance, transfer,
receipt and assumption and take other action as the other may reasonably require
to carry out and effect the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, Newco hereby
assumes the Stock Option Plan of PC and agrees to issue shares of Newco to the
persons granted stock options in PC in accordance with the terms of such
grants.  Newco and PC shall implement a transition process whereby the PC
employees designated by PC for transfer to Newco shall become employees of Newco
and shall pro-rate all vacation pay allocation and other employee accruals in
the spirit of this Agreement.  PC and Newco shall likewise implement pro-rata
transfers and apportionments of all pre-paid items and deferred liabilities such
as insurance, taxes, withholdings and other prorations in the spirit of this
Agreement.
 
Section 2.04          Payment of Taxes and Other Charges.  Newco agrees to pay,
when due, all of the sales taxes, stamp taxes and similar taxes or charges
relating to the transfer of the Contributed Assets.
 
Section 2.05          Real Property Lease.  Concurrently with the Closing, Newco
will assume the pro-rata portion of any existing lease, for the property that is
now occupied by the Business.  All Lease deposits, the payments and other items,
shall be pro-rated in the spirit of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
CONSIDERATION
 
Section 3.01          Issuance of Share by Newco.  At the Closing, Newco (i)
shall issue to PC 16,249,838 Common Shares of Newco (the “Consideration Shares”)
in exchange for the Contributed Assets.
 
ARTICLE 4
CLOSING
 
Section 4.01          Closing.  The consummation of the transactions
contemplated by this Agreement (the “Contribution Closing”) shall take place at
noon on the date of the execution and delivery of this Agreement.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PC
 
PC hereby represents and warrants to Newco as follows:
 
Section 5.01          Organization and Good Standing.  PC (i) is a duly
organized and validly existing Nevada corporation and is in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite
corporate power and authority to carry on its business as it is currently
conducted or as currently contemplated to be conducted and to own, lease and
operate its properties where such properties are now owned, leased or operated,
and (iii) is authorized to do business and is in good standing in each
jurisdiction in which the ownership, leasing or operation of property or the
conduct of its business requires such qualification (except where the failure to
be so qualified or be in good standing would not have a material adverse effect
on the financial or other condition, results of operations, assets, liabilities,
equity, business or prospects of PC).
 
Section 5.02          Power and Authority.  PC has full power and authority to
execute, deliver and perform the terms and provisions of this Agreement, and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Agreement.  PC has taken all necessary and appropriate action,
including obtaining all necessary consents with respect to the execution,
delivery and performance of this Agreement and the Purchase Agreement.  PC has
full legal right, power and authority to assign, transfer and convey the
Contributed Assets pursuant to this Agreement, and the delivery to Newco of the
Contributed Assets pursuant to the provisions of this Agreement is transferring
to Newco good, valid and legal title to all of the Contributed Assets.  Except
for consents that have been obtained or waived prior to the Closing, none of the
Contributed Assets is subject to any restrictions on or conditions to transfer
or assignment.  PC has duly executed and delivered this Agreement and this
Agreement constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
equitable principles, or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws from time to time in effect affecting the enforcement of
creditors' rights generally.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF NEWCO
 
Newco represents and warrants to PC as follows:
 
Section 6.01          Organization and Standing.  Newco is a duly organized and
validly existing corporation organized and in good standing under the laws of
the State of Nevada.
 
Section 6.02          Power and Authority.  Newco has the full power and
authority to execute, deliver and perform the terms and provisions of this
Agreement, and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Newco has taken all necessary
and appropriate action, including obtaining all necessary consents with respect
to the execution, delivery and performance of this Agreement.  Newco has full
power and authority to execute, deliver and perform the terms and provisions of
this Agreement, and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement.  Newco has duly executed and
delivered this Agreement and this Agreement constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except as
enforceability may be limited by applicable equitable principles, or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws from time to
time in effect affecting the enforcement of creditors' rights generally.
 
Section 6.03          Issuance of the Consideration Shares.  The issuance and
delivery to PC of the Consideration Shares has been duly authorized by all
requisite action by Newco and, upon issuance in accordance with this Agreement,
the Consideration Shares shall be (a) duly authorized, validly issued, fully
paid and non-assessable and (ii) free from all taxes, charges and Liens.
 
ARTICLE 7
AGREEMENT REGARDING TAX TREATMENT
 
Section 7.01          Characterization of Transaction.  The parties agree that
for U.S. federal income tax purposes, the contribution of the Contributed Assets
to Newco in exchange for the Consideration Shares is intended to qualify for
non-recognition treatment under Section 721 of the Internal Revenue Code.  The
parties shall report the transactions contemplated by this Agreement
consistently with the foregoing, and shall take or cause to be taken any action
that is necessary to cause such transaction to be so treated.
 
ARTICLE 8
INDEMNIFICATION
 
Section 8.01          Indemnification Obligation.
 
(a)           Newco shall indemnify, defend and hold harmless PC and its
respective shareholders, directors, officers and representatives (each an “PC
Indemnitee”) from and against any and all damages, whether or not involving a
third party claim, including reasonable attorneys’ fees (collectively,
“Damages”), arising out of, relating to, or resulting from:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           any breach of any obligation, representation, or warranty of
Newco in this Agreement;
 
(ii)           any failure on the part of Newco to pay, perform, or discharge
any Assumed Obligations;
 
(iii)          claims, actions, suits or proceedings brought against any of the
PC Indemnitees arising as a result of the operation of the Business after the
date of this Agreement (other than claims, actions, suits or proceedings arising
from Excluded Liabilities); and
 
(iv)          claims, actions, suits or proceedings to the extent that Newco has
insurance coverage.
 
(b)           PC shall indemnify, defend and hold harmless Newco and its
respective members and representatives (each a “Newco Indemnitee;” and each of
the Newco Indemnitees an “Indemnitee”) from and against any and all Damages
arising out of, relating to, or resulting from:
 
(i)            any breach of any obligation, representation, or warranty of PC
in this Agreement;
 
(ii)           any failure on the part of PC to pay, perform, or discharge any
of the Excluded Liabilities; and
 
(iii)          claims, actions, suits, or proceedings brought against any of the
Newco Indemnitees arising as a result of the operation of PC before the date of
this Agreement.
 
Section 8.02          Procedures for Indemnification.  Promptly after receipt by
an Indemnitee of written notice of the assertion or the commencement of any
proceeding by a third-party with respect to any matter referred to in Section
8.01, the Indemnitee shall give written notice thereof to the party obligated to
indemnify the Indemnitee (the “Indemnitor”), which notice shall include a
description of the proceeding, the amount thereof (if known and quantifiable)
and the basis for the proceeding, and thereafter shall keep the Indemnitor
reasonably informed with respect thereto; provided, that failure of the
Indemnitee to give the Indemnitor notice as provided herein shall not relieve
the Indemnitor of its obligations hereunder except to the extent that the
Indemnitor is prejudiced thereby.  An Indemnitor shall be entitled to
participate in the defense of such action, lawsuit, proceeding, investigation or
other claim giving rise to an Indemnitee’s claim for indemnification at such
Indemnitor’s expense, and at its option (subject to the limitations set forth
below) shall be entitled to assume the defense thereof by appointing a
nationally recognized and reputable counsel reasonably acceptable to the
Indemnitee to be the lead counsel in connection with such defense; provided
that:
 
(a)           the Indemnitee shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided that
the fees and expenses of such separate counsel shall be borne by the Indemnitee
(other than any fees and expenses of such separate counsel that are incurred
prior to the date the Indemnitor effectively assumes control of such defense
which, notwithstanding the foregoing, shall be borne by the Indemnitor, and
except that the Indemnitor shall pay all of the fees and expenses of such
separate counsel if the Indemnitee has been advised by counsel that a reasonable
likelihood exists of a conflict of interest between the Indemnitor and the
Indemnitee);
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           the Indemnitor shall not be entitled to assume control of such
defense (unless otherwise agreed to in writing by the Indemnitee) and shall pay
the fees and expenses of counsel retained by the Indemnitee if (i) the claim for
indemnification relates to or arises in connection with any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation; (ii)
the Indemnitee reasonably believes an adverse determination with respect to the
action, lawsuit, investigation, proceeding or other claim giving rise to such
claim for indemnification would be detrimental to or injure the Indemnitee’s
reputation or future business prospects; (iii) the claim seeks an injunction or
equitable relief against the Indemnitee; (iv) the Indemnitee has been advised by
counsel that a reasonable likelihood exists of a conflict of interest between
the Indemnitor and the Indemnitee; (v) upon petition by the Indemnitee, the
appropriate court rules that the Indemnitor failed or is failing to vigorously
prosecute or defend such claim; or (vi) the Indemnitor does not agree in writing
prior to assuming control of such defense that it will fully indemnify the
Indemnitee from and against any and all Damages the Indemnitee may suffer
arising out of, relating to or resulting from such claim; and
 
(c)           if the Indemnitor shall control the defense of any such claim, the
Indemnitor shall obtain the prior written consent of the Indemnitee (not to be
unreasonably withheld) before entering into any settlement of a claim or ceasing
to defend such claim if, pursuant to or as a result of such settlement or
cessation, injunctive or other equitable relief will be imposed against the
Indemnitee or if such settlement does not expressly and unconditionally release
the Indemnitee from all liabilities and obligations with respect to such claim,
without prejudice.
 
ARTICLE 9
MISCELLANEOUS
 
Section 9.01          Expenses.  Newco and PC shall bear all their respective
costs and pay all costs and expenses incurred by them in connection with the
preparation, execution, and delivery of this Agreement, and the transactions
contemplated hereby and thereby.
 
Section 9.02          Amendments, Waivers.  This Agreement may be amended or
modified only by a written instrument executed by the parties to this Agreement.
 
Section 9.03          Successors and Assigns.  This Agreement shall be binding
on, and shall inure to the benefit of, the parties to it and their respective
heirs, legal representatives, successors, and assigns.
 
Section 9.04          Benefits.  Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person, other than the
parties to this Agreement, or their respective successors and assigns, any legal
or equitable right, remedy or claim under or in respect thereof or any provision
contained herein, it being the intention of the parties that this Agreement is
for the sole and exclusive benefit of such parties, and such successors and
assigns of this Agreement and for the benefit of no other Person.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 9.05          Headings.  The article, paragraph and other headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.
 
Section 9.06          Entire Agreement.  This Agreement and the schedules hereto
constitute the entire agreement of the parties with respect to the subject
matter of this Agreement and supersede all prior oral and written agreements,
understandings, or representations relating to the subject matter of this
Agreement.
 
Section 9.07          Governing Law.  This Agreement shall be construed in
accordance with and governed by the internal laws of the State of Oregon
(without regard to conflict of law provisions).
 
Section 9.08          Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same agreement.
 
Section 9.09          Severability.  If any provision of this Agreement, or any
covenant, obligation or agreement contained herein is determined by a court to
be invalid or unenforceable, such determination shall not affect any other
provision, covenant, obligation or agreement, each of which shall be construed
and enforced as if such invalid or unenforceable provision were not contained
herein. Such invalidity or unenforceability shall not affect any valid and
enforceable application thereof, and each such provision, covenant, obligation
or agreement, shall be deemed to be effective, operative, made, entered into or
taken in the matter and to the full extent permitted by law.
 
 
9

--------------------------------------------------------------------------------

 
 
SIGNATURE
 
IN WITNESS WHEREOF, the undersigned parties have caused the execution of this
Agreement effective on the date first written above.
 

 
POWIN CORPORATION
                   
By:
/s/ Joseph Lu
      Name: Joseph Lu       Title: President  

 
 
 



 
Q PACIFIC CORPORATION
                   
By:
/s/ Nick Goyak
     
Name: Nicholas I.  Goyak
     
Title: Secretary
 

 
 
10

--------------------------------------------------------------------------------

 


SCHEDULE 2.02


List of Liabilities Assumed by Newco


All Liabilities related to the Business excluding those related to the
activities of Powin Energy Corporation.
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LIST OF ASSETS


All assets of Powin Corporation including Powin Mexico and $100,000 in cash but
excluding the stock of Powin Energy Corporation owned by Powin Corporation.

 
12


--------------------------------------------------------------------------------